2021 WI 74

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:              2016AP85-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Daniel Parks, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant-Respondent,
                            v.
                       Daniel Parks,
                                 Respondent-Appellant.

                           ATTORNEY PARKS REINSTATEMENT PROCEEDINGS
                          Reported at 395 Wis. 2d 500,953 N.W.2d 873
                                PDC No:2021 WI 10 - Published

OPINION FILED:         August 20, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                             2021 WI 74
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2016AP85-D


STATE OF WISCONSIN                              :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Daniel Parks, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
            Complainant-Respondent,                                AUG 20, 2021
       v.                                                             Sheila T. Reiff
                                                                   Clerk of Supreme Court
Daniel Parks,

            Respondent-Appellant.




       ATTORNEY reinstatement       proceeding.          Reinstatement granted

upon conditions.


       ¶1   PER    CURIAM.      Pending     before     the    court     is    Attorney

Daniel Parks' second petition for reinstatement of his license

to    practice    law    in   Wisconsin.       Upon      consideration         of    the

reinstatement petition; Attorney Parks' affidavit in support of

his reinstatement petition; the Office of Lawyer Regulation's

(OLR) response pursuant to Supreme Court Rule (SCR) 22.30(4);

the parties' SCR 22.30(5)(a) stipulation; the OLR's memorandum

in    support     of    the   stipulation     (attaching        Attorney       Anthony
O'Malley's comment in support of reinstatement); and Attorney
                                                                                  No.    2016AP85-D



Parks'      response       to    the     OLR's      memorandum,         we    conclude          that

reinstatement, upon conditions, is appropriate.

      ¶2     Attorney           Parks    was     admitted        to     practice          law     in

Wisconsin in 1991.              His license was unblemished until 2016, when

the   OLR    filed     a    complaint       alleging        that      Attorney          Parks    had

committed 19 counts of professional misconduct.                              The allegations

derived from a grievance filed by Attorney Parks' former law

firm stating, among other things, that it had discovered that

Attorney Parks had performed unauthorized legal work "on the

side" while employed by the firm.

      ¶3     Following          extensive       litigation,           amended       complaints,

and an appeal, this court accepted the referee's conclusion that

Attorney     Parks      had      committed       eight   of      14    alleged          counts    of

misconduct.1      See In re Disciplinary Proceedings Against Parks,

2018 WI 110, 384 Wis. 2d 635, 920 N.W.2d 505 (Parks I).                                           We

suspended Attorney Parks'                 law license for 14 months for                          his

violation of multiple supreme court rules:                                 for earning fees

from non-firm legal work while employed by a law firm; arranging
for   two    clients       to    perform       work   for     him     in     exchange       for    a

reduction of legal fees and otherwise reducing attorney fees

without     his   law      firm's       permission;      accepting           an    unauthorized

$5,000 "gift" from two clients; working on client files on an

unsecured     offsite         computer     belonging        to      another        person;       and


      The OLR twice amended its complaint, dismissing five
      1

counts. This court then dismissed five of the alleged counts of
misconduct.


                                                2
                                                                 No.    2016AP85-D



obtaining    two    signatures    on   a    "release"     designed     to    limit

Attorney Parks' liability, without properly clarifying his role

in the matter.

     ¶4     Attorney Parks first sought reinstatement in January

2020.     The OLR initially declined to support his reinstatement

petition based on concerns that Attorney Parks might have misled

the Office of the Commissioner of Insurance (OCI) with respect

to statements on Attorney Parks' insurance license renewal.                    The

OLR also expressed concern that Attorney Parks                   had not made

restitution    to    the   grievants   in    the    underlying      disciplinary

proceeding,    but    acknowledged     that       the   OLR   had    not    sought

restitution, the referee had not recommended restitution, and

this court had not ordered Attorney Parks to pay restitution.

     ¶5     A referee was appointed and a reinstatement hearing

was conducted on the first reinstatement petition.                   By the time

of the hearing, the OLR had identified a new concern:                         that

Attorney    Parks    may   have   claimed    an    improper    tax     deduction.

However, at the evidentiary hearing, Attorney Parks presented
evidence sufficient to satisfy the referee that Attorney Parks

had relied on professional guidance in both matters and                        had

dealt in good faith with the OCI and with the Internal Revenue

Service    (IRS).     On the question of restitution,                the referee

reasoned that the referee in the underlying disciplinary case

had not recommended restitution, that this court had accepted

the referee's recommendation, and had not ordered restitution.

The referee recommended Attorney Parks' reinstatement.


                                       3
                                                                                No.    2016AP85-D



       ¶6      This court disagreed and denied Attorney Parks' first

reinstatement         petition.              The       court    accepted       the    referee's

findings with respect to the questions involving the OCI and the

IRS,     but    concluded            that    Attorney          Parks'    failure       to    make

restitution         precluded          his     reinstatement.            The     court      cited

SCR 22.29(4m), observing that the obligation to make restitution

to those harmed by the lawyer's misconduct applies,                                    even if

restitution         is        not     ordered       in    the     original       disciplinary

proceeding.         See In re Disciplinary Proceedings Against Parks,

2021 WI 10,          ¶30, 395 Wis. 2d 500, 953 N.W.2d 873 (Parks II)

(citing In re Disciplinary Proceedings Against Woodard, 2012 WI

41, 340 Wis. 2d 248, 812 N.W.2d 511).                            Consequently, the court

also concluded that Attorney Parks had not demonstrated that he

possessed the requisite moral character to practice law in this

state.      See (former) SCR 22.31(a).                    The court indicated it would

be "more favorably disposed" to a reinstatement petition "upon a

showing that Attorney Parks has sought in good faith to address

the requirements of SCR 22.29(4m)."                       Parks II, ¶32.
       ¶7      In    the      wake     of    this      court's    adverse       reinstatement

decision,      Attorney         Parks       promptly      took    steps    to    address      the

restitution issue.                  Through counsel, Attorney Parks contacted

each   grievant          by     mail,    broaching        the    issue     of    restitution.

Former      client       L.E.       informed    Attorney        Parks    that    she     thought

$4,500 was a satisfactory and appropriate amount of restitution.

Attorney Parks' former law firm, Zacherl, O'Malley & Endejan,

S.C., indicated that $10,000 would be a satisfactory amount of


                                                   4
                                                                  No.     2016AP85-D



restitution.          Attorney     Parks     then    entered      into        payment

agreements with each grievant to pay the requested restitution.2

     ¶8     On    April   2,   2021,   Attorney     Parks   filed       his   second

reinstatement petition.3           The OLR investigated Attorney Parks'

second petition and determined that there were no new concerns

beyond    those    previously    addressed    in    the   first   reinstatement

proceeding.       The OLR noted that this court had denied Attorney

Parks'    initial    reinstatement     petition     due   to   Attorney        Parks'

failure to pay restitution to persons or entities harmed by his

misconduct.       Parks II, ¶31.

     ¶9     The OLR considered whether Attorney Parks' efforts at

restitution would satisfy this court's concerns, as set forth in

the initial, adverse reinstatement decision.4               The OLR determined

     2 Each grievant agreed to an initial payment with the
balance to be paid within one year of Attorney Parks'
reinstatement. Attorney Parks, though counsel, thus paid $1,000
to L.E. and $3,000 to Zacherl, O'Malley & Endejan, S.C., along
with a letter memorializing his commitment to complete the
agreed-upon restitution within one year of reinstatement.
     3This court permitted Attorney Parks to file a subsequent
reinstatement petition in advance of the usual nine-month
waiting period required by SCR 22.33(4).     In re Disciplinary
Proceedings Against Parks, 2021 WI 10, ¶32, 395 Wis. 2d 500, 953
N.W.2d 873 (Parks II).
     4 The OLR expressed some reservations about Attorney Parks'
payment of restitution and/or costs appearing to be conditioned
on his reinstatement. The OLR therefore advised Attorney Parks'
former firm and L.E. that their reinstatement agreements were
not determinative of whether the OLR would support or oppose
Attorney Parks' reinstatement petition.         We concur that
agreements to pay restitution that are conditioned upon
reinstatement are not ideal, but under the unique facts of this
case, the terms should not preclude reinstatement.


                                        5
                                                                      No.    2016AP85-D



that Attorney Parks appears to have satisfactorily addressed the

concerns     raised   with      regard   to    his     satisfaction    of    (former)

SCR 22.29(4m).          The    OLR     notes    that    Attorney     Parks'    former

colleague,     Attorney        Anthony    O'Malley,      now   supports      Attorney

Parks'   reinstatement.           The    OLR   thus     concluded    that    Attorney

Parks has, to the satisfaction of the OLR, met his burden to

prove by clear, satisfactory, and convincing evidence that he

has met all of the criteria for reinstatement.                  Accordingly, the

OLR   and    Attorney    Parks       executed    a     stipulation     pursuant     to

SCR 22.30(5)(a) for Attorney Parks' reinstatement.

      ¶10    The parties further stipulated that the court should

impose the following conditions on Attorney Parks' reinstatement

to the practice of law:

            Attorney Parks must comply with his agreement to pay

             L.E. a total of $4,500 in                 restitution.         Under the

             terms of his agreement, the remaining $3,500 is due

             within one year of Attorney Parks' reinstatement.

            Attorney Parks must comply with his agreement to pay
             his former firm a total of $10,000 in restitution.

             Under the terms of the agreement, the remaining $7,000

             is   due         within     one    year      of    Attorney       Parks'

             reinstatement.

            Attorney Parks must comply with his agreement to pay

             the OLR the costs of his discipline proceeding and his




                                           6
                                                                  No.    2016AP85-D



              first reinstatement petition proceeding, by continuing

              to pay the OLR at least $500 monthly.5

The OLR states that it will not seek an assessment of costs for

this second reinstatement proceeding.

      ¶11     The   parties'   joint   stipulation    for    Attorney      Parks'

reinstatement is now before us for our review.                   This is one of

the   first    reinstatement    petitions   submitted       to    the    court    by

stipulation under SCR 22.30(5)(a), effective January 1, 2021.6

The new reinstatement provisions permit the court to consider a

reinstatement petition by stipulation when, as here, the OLR

concludes,      upon     investigation,     that     the     petitioner          has

demonstrated,       to   the   director's   satisfaction,          all    of     the

reinstatement criteria.          SCR 22.3057 and SCR 22.29(4).                 This


      In the underlying disciplinary case Attorney Parks was
      5

ordered to pay costs totaling $42,226.26.   In the unsuccessful
first reinstatement proceeding, Attorney Parks was ordered to
pay an additional $6,370.43 in costs.    He has entered into a
payment plan with the OLR and is current with his monthly
payments.
      6Effective January 1, 2021, substantial changes were made
to the rules pertaining to lawyer disciplinary procedures,
including the reinstatement rules, SCR 22.29 through 22.33.
See S. Ct. Order 19-06, 19-07, 19-08, 19-09, 19-10, 19-11, and
19-12, 2020 WI 62 (issued June 30, 2020, eff. Jan. 1, 2021).
      7   SCR 22.305 (Standard for Reinstatement) provides:

           At all times relevant to the petition, the
      petitioner has the burden of demonstrating, by clear,
      satisfactory, and convincing evidence, all of the
      following:

           (1) That he or she has the moral character to
      practice law in Wisconsin.
                                                   (continued)
                                       7
                                                            No.   2016AP85-D



court then considers the petition and stipulation without the

appointment of a referee and we may approve the stipulation and

reinstate   the    petitioner's   law     license;   we   may   reject   the

stipulation and refer the petition to a referee for a hearing;

or we may direct the parties to consider modifications to the

stipulation.      SCR 22.30(5)(b).

    ¶12     As    to   Attorney      Parks'   representations      in    his

reinstatement petition, the record - including several favorable

character references - supports the parties' stipulation that

those representations are substantiated:         Attorney Parks desires

to have his law license reinstated, SCR 22.29(4)(a); Attorney

Parks has not practiced law during the period of suspension,

engaging in volunteer service and working as a property manager

and a substitute teacher, SCR 22.29(4)(b); Attorney Parks has

complied fully with the terms of his order of suspension and

will continue to comply until he is reinstated, SCR 22.29(4)(c);

Attorney Parks has maintained competence and learning in the law

by attendance at identified educational activities, as evidenced


         (2) That his or her resumption of the practice of
    law will not be detrimental to the administration of
    justice or subversive of the public interest.

         (3) That his or her representations in the
    petition, including the representations required by
    SCR   22.29(4)(a)   to  (m)    and   22.29(5),  are
    substantiated.

         (4) That he or she has complied fully with the
    terms of the order of suspension or revocation and
    with the requirements of SCR 22.26.


                                      8
                                                                                No.    2016AP85-D



by a June 17, 2021 memorandum from the Board of Bar Examiners

confirming his CLE and EPR compliance, SCR 22.29(4)(d); Attorney

Parks'      conduct      since     his    suspension            has    been   exemplary        and

beyond reproach, SCR 22.29(4)(e); Attorney Parks has a proper

understanding        of    and    attitude          toward      the    standards       that    are

imposed upon members of the bar and will act in conformity with

those standards, SCR 22.29(4)(f); Attorney Parks can safely be

recommended to the legal profession, the courts, and the public

as a person fit to be consulted by others and to represent them

and otherwise act in matters of trust and confidence and in

general to aid in the administration of justice as a member of

the   bar    and    as     an    officer       of    the     courts,      SCR    22.29(4)(g);

Attorney      Parks       has    satisfactorily             fully       complied      with     the

requirements        set     forth        in    SCR        22.26,       SCR 22.29(4)(h);         if

reinstated, Attorney Parks intends to return to the practice he

left when his license was suspended, practicing with one other

attorney,     SCR     22.29(4)(j);            and    Attorney         Parks   satisfactorily

described      his        business       activities             during    his       suspension,
engaging in community service, serving as a substitute teacher

and as a property manager, SCR 22.29(4)(k).

      ¶13     As    discussed        above,         Attorney          Parks   has     now     also

satisfactorily        made       restitution         to    or    settled      all     claims    of

persons injured or harmed by his misconduct, thereby resolving

our concerns about his compliance with (former) SCR 22.29(4m)

and (former) SCR 22.31(a), SCR 22.29(4)(m).

      ¶14     Based on the stipulation and noting that the record
contains no evidence to the contrary, we conclude that Attorney
                                                9
                                                                  No.     2016AP85-D



Parks has the moral character to practice law                     in Wisconsin,

SCR 22.305(1); his resumption of the practice of law will not be

detrimental to the administration of justice or subversive of

the public interest, SCR 22.305(2); his representations in his

petition,     including         the      representations          required       by

SCR 22.29(4)(a) to (m)         and     SCR 22.29(5),      are     substantiated,

SCR 22.305(3); and he has complied fully with the terms of the

suspension    orders     and    with    the    requirements       of    SCR 22.26,

SCR 22.305(4).     Accordingly, we accept the parties' stipulation

pursuant to SCR 22.30(5)(b), and we reinstate Attorney Parks'

license to practice law in Wisconsin, effective the date of this

order, upon the stipulated conditions.

    ¶15     IT IS ORDERED that the petition for reinstatement of

Daniel Parks is granted, effective the date of this order, upon

the following conditions:

           Daniel Parks shall comply with his agreement to pay

            L.E. a total of $4,500 in              restitution.         Under the

            terms of his agreement, the remaining $3,500 is due
            within one year of Daniel Parks' reinstatement.

           Daniel Parks shall comply with his agreement to pay

            his former firm a total of $10,000 in restitution.

            Under the terms of the agreement, the remaining $7,000

            is due within one year of Daniel Parks' reinstatement.

           Daniel Parks shall comply with his agreement to pay

            the   Office   of    Lawyer      Regulation    the    costs    of   his

            discipline     proceeding        and   his    first    reinstatement


                                        10
                                                           No.     2016AP85-D



             petition proceeding, by continuing to pay the Office

             of Lawyer Regulation at least $500 monthly.

    ¶16      IT IS FURTHER ORDERED that Daniel Parks' failure to

abide   by   the   aforementioned   conditions,   absent   a     showing   of

inability to pay, may result in the further suspension of Daniel

Parks' license to practice law in Wisconsin.

    ¶17      IT IS FURTHER ORDERED that no costs will be imposed in

connection with this reinstatement proceeding.




                                    11
    No.   2016AP85-D




1